Citation Nr: 0320161	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1975 to May 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

During the course of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ and without having to obtain the appellant's 
waiver.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In August 2002, pursuant to the development regulations, the 
Board sent the veteran a letter notifying him that it had 
requested medical records reflecting his treatment  from 
October 2001 to the present at the VA Medical Center (MC) in 
Muskogee, Oklahoma.  The Board also requested that the 
veteran furnish the names, addresses, and approximate dates 
of treatment for all health care providers (government and 
private) who had treated him since September 1999.  The Board 
requested that for each non-VA doctor and medical care 
facility, he complete VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA) (Release Authorizations).  The Board noted if 
the veteran chose not to furnish the requested release 
authorizations, he should obtain the identified records and 
send them to the RO.  

The Board also arranged for the veteran to have a VA 
orthopedic examination to determine the severity of his 
service-connected left hip disability.  The Board directed 
that the veteran's claims folder be sent to the examiner for 
review and that the examiner verify that such claims folder 
had, in fact, been so reviewed.  In September 2002, the 
veteran underwent the requested VA examination.  

In May 1, 2003, the Muskogee VAMC reported that the veteran 
had last been seen at its facility in October 1998 and at the 
Oklahoma City VAMC in April 2003.  The reasons for such 
visits were not specified.  In any event, the VA treatment 
records on file are from the Oklahoma City VAMC and reflect 
treatment from March 1998 to May 2002, primarily for 
phlebitis and for disabilities of the sinuses, low back, and 
left foot. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the VA regulations 
which had permitted the Board to obtain evidence, clarify the 
evidence, cure procedural defect, or perform any other action 
essential for a proper appellate decision in any appeal 
properly before it without having to remand the appeal to the 
AOJ and without having to obtain the appellant's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The veteran has not waived his right to have the RO perform 
the initial review of the report of the September 2002 VA 
examination.  

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The RO must notify the 
veteran, in writing, of any 
evidence/information he needs to provide 
in support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, any notice 
given, or action taken, must comply with 
the holding in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  The RO must request that the veteran 
furnish the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
relevant to his claim of entitlement to 
an increased rating for his service-
connected left hip disability.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  The RO must request records 
reflecting the veteran's treatment at the 
Oklahoma City VAMC from May 2002 through 
the present.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

4.  When the foregoing actions are 
completed, the RO must undertake any 
other indicated development, including 
the scheduling of any necessary VA 
examinations, and then readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the veteran's 
service connected left hip disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  
By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

